CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into asof the
28th day of March 2013 (the Effective Date”), by and between Finjan, Inc.
(together withits successors and assigns, the “Company”), a Delaware
corporation; and Shimon Steinmetz
(“Consultant”).
 
W I T N E S S E T H:
 
WHEREAS, the Company wishes to retain Consultant, and the Consultant wishes
toaccept such assignment as an independent contractor in accordance with the
terms and conditionsset forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:
 
1.      Services
 
The Consultant is hereby engaged by the Company effective as of the Effective
Date (as defined below) as an independent contractor providing services of a
Chief Financial Officer for the Company (all such services shall be the
“Services”). The Services shall be provided at such reasonable times as shall be
deemed necessary by the parties to perform the engagement contemplated
hereunder. The Services shall be performed at the Company's offices or at such
places as mutually agreed between the parties. In the performance of the
Services, the Contractor shall conform to such policies established by the
Company which are necessary to satisfy applicable statutes, rules or regulations
governing the provision of the Services. The Consultant will perform all
Services in a workmanlike and professional manner and will comply at all times
with all applicable laws, regulations, codes and standards. The Consultant
undertakes that it
shall dedicate at least 40 hours per week in the performance of the Services.
 
2.      Term
 
The Consultant’s engagement under this Agreement will begin on or about April 1,
2013, and shall continue until December 31, 2013 (the “Term”); provided,
however, that commencing on January 1, 2014 and on the annual anniversary of
that date thereafter, the Term shall be extended for an additional one year
period unless the Company gives notice of the intention not to extend the Term
to Consultant at least 90 days prior to the conclusion of the Term on the same\
terms contained herein. Consultant represents that he is bound by no
restrictions, contractual or otherwise, precluding him from providing the
Services to the Company as of the beginning of the
Term or from carrying out of any of his duties during the Term.
 
3.      Compensation.
 
The Company shall pay to the Consultant, as a fee for the Services provided
hereunder, $16,667 per month through the Term. Such amounts shall be paid twice
monthly after the provision of invoices by the Consultant to the Company. Each
invoice shall be for $8,333.50 which shall be issued on the 15th and the last
day of each month. Subject to approval of the Board of Directors of the Company,
the Consultant shall be granted options to purchase shares of the common stock
of the Company, in the number, upon the terms and subject to the conditions, set
forth in Exhibit A hereto. In the event that, at the time of grant of the
options, the Company will be a wholly owned subsidiary of a parent company, then
the options will be for shares of common stock of such parent company. In
addition, the Company may award a discretionary bonus at the end of each
calendar year based upon the Consultant’s performance and overall Company
progress in an amount of up to $50,000. The Consultant will also receive a
signing-on one-off payment of $10,000, to be included in the Consultant’s first
invoice.
 
 
1

--------------------------------------------------------------------------------

 
 
4.      Expenses.
 
Company shall reimburse Consultant for travel and other business expenses
reasonably incurred by Consultant, subject to the submission by Consultant of
receipts or other appropriate documentation as required by the Company.
 
5.      Termination.
 
Either party may conclude the Term earlier than the end date specified in
Section 2 upon 90 days advance written notice to the other, provided that if the
Company shall conclude the Term prior to October 1, 2013, it shall pay
Consultant an amount equal to such compensation as would be payable to
Consultant for the remainder of the Term . Upon such termination, Consultant
will be paid all earned but unpaid compensation pursuant to Section 3, such
compensation to be paid in the next bi-weekly pay cycle. In the event that the
Term is extended as detailed in Section 2, then, after October 1, 2013, either
party may conclude the Term earlier than the end date specified in Section 2
upon 90 days advance written notice to the other.
 
6.      Confidential Information.
 
Consultant acknowledges that, during the term of Consultant’s engagement with
the Company, Consultant will have access to unpublished and otherwise
confidential information (“Confidential Information”), both of a technical and
non-technical nature, relating to the business of the Company its actual or
anticipated business, research or development, its technology or the
implementation or exploitation thereof. Confidential Information includes, but
is not limited to, the Company’s business plans (both current and under
development), data, investor and client list and contact information,
promotional and marketing programs and strategies, research or development,
information pertaining to trading, processes, codes, system designs, system
specifications, techniques, computer programs, applications developed by or for
Company, projections, financial information, costs, revenues, profits,
investments, analysis, potential investors and clients, personal information
concerning employees of the Company, business methods and models, trade secrets,
databases, simulation software, trading systems, mathematical models and
programs, algorithms, numerical techniques, procedural guidelines, knowledge of
the Company’s facilities, supervisory and risk control techniques and
procedures, fee and compensation structures, or other confidential, secret or
proprietary information and any other Confidential Information relating to the
business affairs of Company or its clients. However, Confidential Information
does not include any information that is generally known to the public or the
financial services industry, other than as a result of Consultant’s unauthorized
disclosure.
 
 
2

--------------------------------------------------------------------------------

 
 
a. During the Term or at any time thereafter, Consultant covenants and agrees
that Consultant will not use for Consultant’s personal benefit or for the
benefit of any third party, nor will Consultant disclose any Confidential
Information unless authorized to do so by the Company in writing, except that
Consultant may disclose and use such Confidential Information when necessary in
the performance of Consultant’s duties hereunder, or as required to be disclosed
by order of a proper legal authority.
 
b. Upon termination of this Agreement with the Company for any reason,
Consultant covenants and agrees that Consultant will promptly deliver to the
Company all documents, records, files, notebooks, manuals, letters, notes,
reports, customer and supplier lists, cost and profit data, e-mail, and any
other material of Company, including all materials pertaining to Confidential
Information, whether developed by Consultant or others, and all copies of such
materials, whether of a technical, business or fiscal nature and whether on hard
copy, tape, disk or any other format, which are in Consultant’s possession,
custody or control.
 
7.      Independent Contractor.  Nothing contained in this agreement shall be
deemed, or construed to create an employer/employee relationship between
Consultant and the Company. Consultant acknowledges that his relationship with
the Company is that of an independent contractor. Consultant shall, in no way,
act as the legal representative or agent of the Company, and shall have no
authority or right to enter into any contract or agreement or otherwise to
create or assume any obligation of any kind on behalf of the Company, without
the written consent of the Company. Consultant shall not make any
representation, warranty or guaranty on behalf of the Company in the performance
of her services. As an independent contractor, Consultant agrees to comply with
all applicable tax reporting and/or payment obligations arising from any
payments made to Consultant or on Consultant’s behalf. The Company will provide
Consultan with Internal Revenue Form 1099 as required. Consultant shall be
responsible for the payment of all income taxes, workers compensation premiums
and payroll taxes, as well as any other taxes, impounds or impositions that my
be applicable to the compensation that Consultant receives pursuant to Section 3
hereof. Except for the payments provided for in Section 3 above, and except as
may be specifically set forth herein to the contrary, the Company shall not make
any other payments on behalf of Consultant in consideration of the services to
be rendered by
Consultant.
 
8.      Non-Competition; Non-Solicitation of Consultants; Non-Interference with
Business Relationships
 
a. During the Term, the Consultant shall not render any services to or engage in
any activity on behalf of any Competitive Enterprise, directly or indirectly,
for herself or on behalf of or in conjunction with any person, partnership,
corporation or other entity, whether as an Consultant, agent, officer, director,
shareholder, partner, joint venturer, investor or otherwise. A “Competitive
Enterprise” shall mean any entity, person, partnership, corporation or otherwise
which engages as its principal business in network security, intellectual
property rights or patent litigation or licensing.
 
 
3

--------------------------------------------------------------------------------

 
 
b. During the Term, and for a period of six (6) months thereafter, Consultant
will not, directly or indirectly, either for herself or any other person or
entity, (1) induce or attempt to induce any employee of Company to leave the
employ of Company, (2) in any way interfere with the relationship between
Company and any employee of Company, or (3) induce or attempt to induce any
customer, client, supplier or licensee of Company to cease doing business with
Company, or in any way interfere with the relationship between Company and any
customer, client, supplier or licensee of Company.
 
9.  Non-Disparagement.
 
Consultant agrees that she will not, at any time after the date hereof,
disparage Company (including any of its shareholders or affiliates or its or
their respective directors, officers, employees, or agents) or the business of
Company.
 
10. Remedies.
 
Any breach or threatened breach of paragraphs 6 or 8 of this Agreement will
irreparably injure Company, and money damages will not be an adequate remedy.
Therefore, Company may obtain and enforce an injunction, to the extent allowed
by applicable law, prohibiting Consultant from violating or threatening to
violate these provisions. This is not Company’s only remedy, it is in addition
to any other remedy available and is without prejudice to Company’s right to
seekadditional remedies, where applicable.
 
11. Miscellaneous.
 
a.   Arbitration. Any dispute or controversy arising under or in connection with
this Agreement (other than as stated in paragraph 10, which shall at the
discretion of the Company be submitted to the state or federal courts of the
State of Connecticut) that cannot be mutually resolved by the parties hereto
shall be settled exclusively by arbitration in New York, New York conducted in
accordance with the rules of the American Arbitration Association. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. The costs
and expenses of the arbitrator shall be shared equally between the Company and
the Consultant.
 
b.   Transfer And Assignment. This Agreement is personal as to the Consultant
and shall not be assigned or transferred by Consultant. This Agreement may be
assigned by the Company to any entity which is a successor in interest or
operator of the Company’s business.
 
c.   Severability. Nothing contained herein shall be construed to require the
commission of any act contrary to law. Should there be any conflict between any
provisions hereof and any present or future statute, law, ordinance, regulation
or other pronouncement having the force of law, the latter shall prevail, but
the provision of this Agreement affected thereby shall be curtailed and limited
only to the extent necessary to bring it within the requirements of the law, and
the remaining provisions of this Agreement shall remain in full force and
effect.
 
 
4

--------------------------------------------------------------------------------

 
 
d.    Governing Law. This Agreement is made under and shall be construed
pursuant to the laws of the State of New York, without reference to its choice
of law rules.
 
e.    Counterparts. This Agreement may be executed in counterparts and all
documents so executed shall constitute one agreement, binding on all the parties
hereto.
 
f.    Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements, arrangements, or
understandings with respect thereto. No representation, promise, inducement,
statement or intention has been made by any party hereto that is not embodied
herein and no party shall be bound or be liable for any alleged representation,
promise, inducement, or statement not so set forth herein.
 
g.    Modification. This Agreement may be modified, amended, superseded or
cancelled, and any of the terms, covenants, representations, warranties and
conditions hereof may be waived, only by a written instrument executed by the
party or parties to be bound by any such modification, amendment, cancellation,
or waiver.
 
h.   Waiver. Neither this Agreement nor any term or condition hereof or right
hereunder may be waived or shall be deemed to have been waived or modified in
whole or in part by any party or by the forbearance of any party to exercise any
of its rights hereunder, except by written instrument executed by or on behalf
of that party. The waiver by either party of a breach by the other party of any
of the provisions of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by the other party.
 
i.   Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning and
interpretation of this Agreement.
 
j.   Notices. Any notices required under this Agreement or during the Term shall
be sent to Consultant at the last address on file and to Company at the address
set forth below:
 
Shimon Steinmetz
9157 Alcott St
Los Angeles, CA. 90035
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 

 
FINJAN, INC.
           
By:
/s/ Daniel Chinn            
3/31/13
    Date            
SHIMON STEINMETZ
                /s/ Shimon Steinmetz    
(Signature)
               
3/31/13
   
Date
 

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
OPTIONS
 
Number of options: Such number of options as shall represent, on the date of
grant, 0.75% of theissued share capital of the Company or its parent company, as
the case may be
 
Exercise Price: To be determined on the date of grant.
 
Vesting: 25% of the options shall vest on March 31, 2014 and thereafter 6.25% of
the options shall vest every three calendar months thereafter. Vesting shall
cease upon termination of this Agreement for whatever reason.
 
All other terms and conditions shall be set out in the Stock Option Plan
applicable to these options.
 
Unvested options shall accelerate upon the occurrence of both (a) a change of
control in the Parent and (b) termination by the Company of this Agreement
within one (1) year of such change of control, all as shall be more fully set
out in the Company’s Stock Option Plan.
 
7

--------------------------------------------------------------------------------